                                       ATTACHMENT A

                                      (19-SW-00143-JTM)

                                      Property to be searched


       1.      The property to be searched is 121 E. Hunt Avenue, Apartment 303,

Warrensburg, Missouri, further described as a three story brick building located west of

Missouri Street and north of E Hunt Avenue in Warrensburg, Missouri. The south side of the

building bears a sign stating “Candlelight Apartments” in script. The lobby of 121 E Hunt

Avenue can be entered through a glass door on the south side of the building. Above the glass

door is a sign printed with “121 EAST HUNT”. A stairwell in the lobby leads to the third

floor. The door to apartment 303 is on the third floor and is the second door from the south side

of the building on the west side of the hallway. The door is brown in color on which is mounted

a sign with “303” printed in white.




         Case 4:19-sw-00143-JTM Document 1-2 Filed 05/03/19 Page 1 of 1
